The defendant, age twenty-eight, who tried his own case, was found guilty of aggravated assault by a jury. On September 24, 1959, he was sentenced to the state prison for not less than two nor more than three years. The maximum sentence for the offense is a fine of $500 or imprisonment for three years or both. General Statutes § 53-16.
The defendant, while an inmate of the Connecticut state prison, got into an argument with another inmate. Shortly after this argument, as the other inmate was walking with other prisoners to a detail, the defendant walked behind him and stuck a knife into his body just below the right rib. The victim required hospitalization as a result of the stabbing. It appears that the defendant had taken the knife from the kitchen about a year before. Having been ground down, the knife had a sharp, pointed edge. The defendant has a long record, consisting of thirteen items commencing April 24, 1950. *Page 209 
The defendant's chief complaint is the disciplinary measures which were taken in his case. He also complains of discrimination in that he was the only one tried, but others who had committed offenses were not tried. The matters complained of by the defendant are administrative in nature and are not such as are reviewable by this division.
   Taking into consideration the crime itself, the circumstances surrounding the offense and the record of the defendant, it is found that the sentence was proper and should stand.
House, Devlin and Loiselle, Js., participated in this decision.